Name: Commission Regulation (EEC) No 3474/85 of 10 December 1985 amending, by reason of the accession of Spain and Portugal, Regulation (EEC) No 3191/82 as regards the list of markets and ports of importation for fishery products
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  prices;  trade
 Date Published: nan

 No L 333/ 16 Official Journal of the European Communities 11 . 12. 85 COMMISSION REGULATION (EEC) No 3474/85 of 10 December 1985 amending, by reason of the accession of Spain and Portugal , Regulation (EEC) No 3191/82 as regards the list of markets and ports of importation for fishery products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 27 and 396 thereof, Whereas, as provided for in Article 27 of the Act of Accession in conjunction with Annex II, Part IX, Section 3 , the list of representative markets and ports of import ­ ation given in Commission Regulation (EEC) No 3191 /82 of 29 November 1982 laying down detailed rules for the application of the reference price system for fishery products (') must be supplemented by the markets and ports of importation in Spain and Portugal ; Whereas, by virtue of Article 2 (3) of the Treaty of Acces ­ sion, the Community institutions may adopt before acces ­ sion the measures referred to in Articles 27 and 396 of the Act, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 3191 /82 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 March 1986 subject to the entry into force of the Treaty of Accession of Spain and Portugal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 December 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 338 , 30 . 11 . 1982, p. 13 . 11 . 12. 85 Official Journal of the European Communities No L 333/ 17 ANNEX 'ANNEX I Representative markets and ports of importation BELGIUM : DENMARK GERMANY : GREECE : Oostende Hirtshals Skagen Bremerhaven Cuxhaven Hamburg Kavala Pireus Saloniki SPAIN : Algeciras Alicante Bermeo CastellÃ ³n La CoruÃ ±a Huelva Malaga Ondarroa Pasajes Vigo Guetaria Cadiz Villagarcia de Arosa FRANCE : Bordeaux Boulogne-sur-Mer Concarneau Hendaye MarchÃ © de Rungis Lorient Marseille Saint-Malo IRELAND : All Ports ITALY : Genoa Livorno Imperia Salerno Venezia NETHERLANDS : IJmuiden Scheveningen PORTUGAL : Leixoes/Matosinhos/Porto Aveiro Lisboa Setubal ValenÃ §a Caia Vila Real de Santo Antonio UNITED KINGDOM : Aberdeen Grimsby Hull'